DETAILED ACTION

Election/Restrictions

There is no restriction being imposed at this time, as the claims are drawn to subject matter shared by the different species present and provide no search burden.   However, Figures 5-8 contain several different embodiments wherein the special technical feature is not the generic claimed matter, and would provide a search burden if the embodiments where explicitly claimed.  Thus, amendments in the future drawn to these specific embodiments may be restricted (or withdrawn due to original presentation).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22, 24-25, and 31, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrases "in particular" and “preferably” render the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-27 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 2014/0240582).
In respect to claims 17-19, 24, and 31, Hasegawa discloses a reflective security element comprising a retroreflective layer 13 and a birefringent layer 101A/101B/101C arranged in a structural manner on the retroreflective layer 13 (0065; Fig. 2a), wherein the birefringent layer is configured in the structural manner to form patterns/characters/coding, configured as different orientations of liquid crystals “liquid crystal layer”; the security element may be provided on substrate 11 “data carrier”.
In respect to claim 20-23, Hasegawa discloses that the retroreflective layer 13 may be comprised of a multi-reflective microprismatic layer or a focusing single-reflective spherical mirror.  It is noted that the “spherical gradient-index lenses” is not required by the claim language, nor the particular diameters.  The incorporated references disclose the depths/diameters claimed.  
In respect to claim 25, Hasegawa discloses that the liquid-crystal layer may be formed above an alignment layer 14 (0068, Fig. 3).
In respect to claim 26, Hasegawa implicitly discloses use of a quarter wave liquid crystal, which one of ordinary skill knows to orient a linear polarized wave at perpendicularly, thus making it invisble/visible completely (0123).
In respect to claims 27 and 32, Hasegawa discloses that the security element may appear colorless “invisible” in unpolarized light, and become visible through a polarizing plate (0049).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2014/0240582).
Although the incorporated references are believed to disclose the particular ranges, the ranges would be obvious to one of ordinary skill in the art. The claims would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, selecting known types of retroreflectors to be a particular dimension to best suit their purpose.  Furthermore, the ranges disclosed are extensive and there is no specificity in the Specification.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2014/0240582), above, and further in view of Retroreflector (Wikipedia).
Hasegawa discloses the claimed language, as the “spherical gradient-index lens” is not required due to “in particular” (see 35 USC 112), however, Retroreflector (Wikipedia), teaches a Luneburg lens (the same type claimed and disclosed in the Specificaiton as a spherical gradient-index lens) and modifying the retroreflective spherical lenses taught in Hasegawa to be gradient-index lenses would be obvious in view of Retroreflector (Wikipedia), since “The spherical aberration problem with the spherical cat's eye can be solved in various ways, one being a spherically symmetrical index gradient within the sphere, such as in the Luneburg lens design. Practically, this can be approximated by a concentric sphere system.*”  
*Bernacki, Bruce E.; Anheier, Norman C.; Krishnaswami, Kannan; Cannon, Bret D.; Binkley, K. Brent (2008). "Design and fabrication of efficient miniature retroreflectors for the mid-infrared". SPIE Defense & Security Conference 2008, Infrared Technology and Applications. Proc. SPIE 6940. XXXIV (30).

Claims 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (US 2014/0240582) in view of Tomkins (US 2014/0232974).
Hasegawa substantially discloses the invention, including use of the reflective layer also as a hologram, which is below the liquid crystal layer (0063), but not explicitly that it is used as an alignment layer for the liquid crystal layer, however Tomkins teaches providing a liquid crystal sheet 225 above an alignment pattern, wherein the alignment pattern comprises a diffractive element 229 (0048; Fig. 2B); the diffractive elements may from a hologram, including a reflecting surface such as metal (0007). It would have been obvious to provide the structured birefringent layer taught in Hasegawa as a diffractive element (e.g. hologram) in view of Tompkins to provide a greater level of security with combined liquid crystal and holographic effects (0007). Tompkins teaches first depositing the diffractive element (hologram) 901, and then applying the liquid crystal sheet thereover 905 (Fig. 9); the liquid crystal aligns according to the grooves of the diffractive structure, as the grooves propagate through the liquid crystal (0048; Fig. 9). Regardless, although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xu et al. (US 8,444,279), Lister et al. (US 8,381,988), O’Neill et al. (US 6,024,455), and Benson et al. (US 6,157,486), disclose similar inventions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637